Tatum, LLC

Interim Executive Services Agreement

June __, 2007

Ms. Randi V. Morrison
Senior Vice President, General Counsel and Secretary
CSK Auto Corporation
645 East Missouri Avenue, Suite 450
Phoenix, AZ 85012

Dear Ms. Morrison:

Tatum, LLC (“Tatum”) understands that CSK Auto, Inc., wholly owned subsidiary of
CSK Auto Corporation, desires to engage a partner of Tatum to serve as interim
chief financial officer for CSK Auto Corporation and its subsidiaries (for
purposes of reference under this Agreement, referred to herein individually and
collectively, as the context may dictate, as the “Company”). This Interim
Executive Services Agreement sets forth the conditions under which such services
will be provided.

Services; Fees

Tatum will make available to the Company Steven L. Korby (the “Tatum Partner”),
who will serve as the interim chief financial officer of the Company. The Tatum
Partner will become an employee and a duly elected or appointed officer of the
Company and subject to the supervision and direction of the CEO of the Company,
the board of directors of the Company, or both. Tatum will have no control or
supervision over the Tatum Partner. The Tatum Partner will serve as the
Company’s Principal Financial Officer and Principal Accounting Officer for
purposes of the Company’s SEC filings and acknowledges that his duties will
include, among other things, executing certifications of the Company’s financial
statements as required by SEC rules and Compliance Certificates due from time to
time under the Company’s debt agreements. The Company acknowledges and agrees
that the Tatum Partner will not be required to execute such certifications and
Compliance Certificates to the extent the Tatum Partner is not reasonably
comfortable that such certifications and Compliance Certificates are correct in
accordance with law.

As total compensation for services to be provided under this Agreement, the
Company will pay directly to (i) the Tatum Partner a salary of $50,000 a month
(“Salary”) and (ii) Tatum a fee of $12,500 a month (“Fees”).

The Company will have no obligation to provide the Tatum Partner any health or
major medical benefits, stock, or bonus payments. The Tatum Partner will remain
on his or her current medical plan. As an employee, the Tatum Partner will be
eligible for any Company employee retirement and/or 401(k) plan and for vacation
and holidays consistent with the Company’s policy as it applies to senior
management, and the Tatum Partner will be exempt from any delay periods
otherwise required for eligibility. The foregoing notwithstanding, the Tatum
Partner will not commence accruing vacation until completion of ninety (90) days
of service under this Agreement.

Payments

Payments to Tatum should be made by direct deposit through the Company’s payroll
system, or by an automated clearing house (“ACH”) payment at the same time as
payments are made to the Employee. If such payment method is not available and
payments are made by check, Tatum will issue invoices to the Company, and the
Company agrees to pay such invoices no later than ten (10) days after receipt of
invoices.

The Company will reimburse the Tatum Partner directly for out-of-pocket expenses
incurred by the Tatum Partner in providing services hereunder to the same extent
that the Company is responsible for such expenses of senior managers of the
Company, including airfare and airport parking or other airport transportation
from and to Dallas TX on a weekly basis and a hotel, a daily meal allowance of
$50, a rental car and other reasonable direct expenses in Phoenix, and subject
to compliance with the Company’s expense reimbursement policies .

Hiring Tatum Partner Outside of Agreement

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services of substantially the same nature as those to be
performed by the Tatum Partner as contemplated by this agreement.  The parties
recognize and agree that a breach by the Company of this provision would result
in the loss to Tatum of the Tatum Partner’s valuable expertise and revenue
potential and that such injury will be impossible or very difficult to
ascertain.  Therefore, in the event this provision is breached, Tatum will be
entitled to receive as liquidated damages an amount equal to forty-five percent
(45%) of the Tatum Partner’s Annualized Compensation (as defined below), which
amount the parties agree is reasonably proportionate to the probable loss to
Tatum and is not intended as a penalty.  If, however, a court or arbitrator, as
applicable, determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages.  The amount will be
due and payable to Tatum upon written demand to the Company.  For this purpose,
''Annualized Compensation’’ will mean monthly Salary equivalent to what the
Tatum Partner would receive on a full-time basis multiplied by twelve (12), plus
the maximum amount of any bonus for which the Tatum Partner was eligible with
respect to the then current bonus year.

Term and Termination

Effective upon thirty (30) days’ advance written notice, either party may
terminate this agreement, such termination to be effective on the date specified
in the notice, provided that such date is no earlier than thirty (30) days after
the date of delivery of the notice. Tatum will continue to render services and
will be paid during such notice period.

Tatum retains the right to terminate this agreement immediately if (1) the
Company is engaged in or asks the Tatum Partner to engage in or to ignore any
illegal or unethical activity, (2) the Tatum Partner dies or becomes disabled,
(3) the Tatum Partner ceases to be a partner of Tatum for any other reason, or
(4) upon written notice by Tatum of non-payment by the Company of amounts due
under this agreement. For purposes of this agreement, disability will be as
defined by the applicable policy of disability insurance or, in the absence of
such insurance, by Tatum’s management acting in good faith.

In the event that either party commits a breach of this agreement, other than
for reasons described in the above paragraph, and fails to cure the same within
seven (7) days following delivery by the non-breaching party of written notice
specifying the nature of the breach, the non-breaching party will have the right
to terminate this agreement immediately effective upon written notice of such
termination.

Insurance

The Company has provided Tatum or the Tatum Partner with written evidence that
the Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Tatum Partner, and the Company will maintain such insurance at
all times while this agreement remains in effect (at no additional cost to the
Tatum Partner).

Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Tatum Partner at no cost to the Tatum Partner.

Disclaimers, Limitations of Liability and Indemnity

Tatum assumes no responsibility or liability under this agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations. Tatum represents to the Company that Tatum has
conducted its standard screening and investigation procedures with respect to
the Tatum Partner becoming a partner in Tatum, and the results of the same were
satisfactory to Tatum. Tatum disclaims all other warranties, either express or
implied. Without limiting the foregoing, Tatum makes no representation or
warranty as to the accuracy or reliability of reports, projections, forecasts,
or any other information derived from use of Tatum’s resources, and Tatum will
not be liable for any claims of reliance on such reports, projections,
forecasts, or information. Tatum will not be liable for any non-compliance of
reports, projections, forecasts, or information or services with federal, state,
or local laws or regulations. Such reports, projections, forecasts, or
information or services are for the sole benefit of the Company and not any
unnamed third parties.

The Company agrees to indemnify Tatum to the full extent permitted by law for
any losses, costs, damages, and expenses (including reasonable attorneys’ fees),
as they are incurred, in connection with any cause of action, suit, or other
proceeding arising in connection with Tatum’s or the Tatum Partner’s services to
the Company, except to the extent Tatum acted fraudulently or in bad faith. The
indemnification of the Tatum Partner will be covered in a separate agreement
between such partner and the Company.

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed two (2) months of Fees,
except in cases where it is determined by a court or arbitrator that Tatum
(excluding the Tatum Partner) acted fraudulently or in bad faith.

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this agreement, whichever is earlier.

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.

Arbitration

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties. Such arbitration will be conducted by the
Atlanta, Georgia, office of the AAA. In the event that the parties fail to agree
on the selection of the arbitrator within thirty (30) days after either party’s
request for arbitration under this paragraph, the arbitrator will be chosen by
AAA. The arbitrator may in his discretion order documentary discovery but shall
not allow depositions without a showing of compelling need. The arbitrator will
render his decision within ninety (90) days after the call for arbitration. The
arbitrator will have no authority to award punitive damages. Judgment on the
award of the arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision of this agreement, including this paragraph. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from a court of
competent jurisdiction, and either party may seek injunctive relief in any court
of competent jurisdiction.

Miscellaneous

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Agreement, including but not
limited to attorneys’ fees actually incurred.

During the term of this Agreement, the Company agrees to allow Tatum to use the
Company’s logo and name on Tatum’s website and other marketing materials for the
sole purpose of identifying the Company as a client of Tatum. Tatum will not use
the Company’s logo or name in any press release or general circulation
advertisement without the Company’s prior written consent.

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the respective successors of Tatum and the Company.

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

The provisions in this agreement concerning payment of compensation and
reimbursement of costs and expenses, limitation of liability, directors’ and
officers’ insurance, indemnity, and arbitration will survive any termination or
expiration of this Agreement.

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.

The terms of this agreement are severable and may not be amended except in
writing signed by the party to be bound. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.

Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

Bank Lockbox Mailing Address for Deposit and Fees:

 
Tatum, LLC P.O. Box 403291 Atlanta, GA 30384-3291

      Electronic Payment Instructions for Deposit and Fees:
 

Bank Name: Bank of America
Branch: Atlanta
Routing Number:
 

For ACH Payments: 061 000 052
For Wires: 026 009 593

Account Name: Tatum, LLC
Account Number: 003 279 247 763
Please reference: CSK Auto Corporation

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

We look forward to serving you.

Sincerely yours,

      TATUM, LLC    
     
Douglas M. Payne
Managing Partner – Dallas Fort Worth
 

Acknowledged and agreed by:
 
  CSK AUTO CORPORATION
 
       
Randi V. Morrison
Senior Vice President, General
Counsel and Secretary
June      , 2007

